Title: To George Washington from Henry Knox, 27 August 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            West point 27 Augt 1783
                        
                        last evening I wrote to your Excellency per express, transmitting the information by Captain Farley, of the
                            ill success of the Baron Steubens mission. By which it appears that it will be impracticable, to take possession of the
                            posts at the Westward this fall. I requested your final orders concerning the detachment, and artillery, at this place,
                            which are prepared for that service.
                        I now enclose the weekly returns of the troops excepting the New Hampshire corps, which I have not received.
                            I have the honor to be with high respect Your Excellencys Most obedient Servant
                        
                            H. Knox

                        
                    